                       IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF DELAWARE

In re:                                                  Chapter 11

J & M SALES, INC., et al,1                              Case No. 18-11801 (LSS)

                   Debtors,                             Jointly Administered

                                                        Hearing Date (Omnibus): November 16, 2018 at 10:00 a.m. ET
                                                        Objection Deadline: November 9, 2018 at 4:00 p.m. ET
                                                        Reply Deadline: November 13, 2018 at 4:00 p.m. E.T.


 REPLY DECLARATION OF ANDRE A. BROWN IN SUPPORT OF: (1) PRIORITY
  PAYMENT SYSTEMS’ AND SWIPE PAYMENT SOLUTIONS’ MOTION FOR (I)
ORDER DETERMINING THAT AUTOMATIC STAY DOES NOT APPLY, OR IN THE
 ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY, (II) ADEQUATE
   PROTECTION, AND (III) ORDER COMPELLING DEBTORS TO ASSUME OR
REJECT MERCHANT PROCESSING AGREEMENT; AND (2) PRIORITY PAYMENT
    SYSTEMS’ OPPOSITION TO DEBTORS’ MOTION FOR ENTRY OF ORDER
AWARDING DAMAGES FOR WILLFUL VIOLATIONS OF THE AUTOMATIC STAY

         I, Andre A. Brown, declare as follows:

         1.        I am the Anti-Money Laundering Officer and an Assistant Vice President, for

Priority Payment Systems, LLC (“Priority”) at Priority’s office in Hicksville, New York.2 I

oversee the Special Investigations Unit that deals with cases related to account data compromise,

loss prevention, and compliance. I have personal knowledge of the facts set forth herein, which

are known by me to be true and correct, and if called as a witness, I could and would

competently testify thereto.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874), J&M Sales
of Texas, LLC (5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern
Island Retail Stores LLC (4237); Caribbean Island Stores, LLC (9301); Pazzo FNB Corp.
(9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management LLC (1924). Debtors’
mailing address is 15001 South Figueroa Street, Gardena, CA 90248.
2
  Priority is the successor in interest by way of a 2014 merger with Cynergy Data, LLC
(“Cynergy”). Cynergy and Priority are collectively referred to herein as “Processor”.



SMRH:488393360.4                                  -1-
        2.         On October 26, 2018, I signed my Declaration that was filed the same day in this

case [Dkt. No. 719-2] (“Prior Declaration”). I incorporate herein my Prior Declaration.

Undefined capitalized terms herein have the same definitions set forth in my Prior Declaration.


        3.         Sylint, the DSS Forensic Investigator that prepared the report attached to my Prior

Declaration as Exhibit B, is a Qualified Security Assessor, as reflected on the PCI SSC website

listed in footnote 6 of the Declaration of Sean Hoar submitted by Debtors.


        4.         All merchants storing, processing or transmitting cardholder information are

required by Visa and MasterCard to follow the Payment Card Industry Data Security Standard

(PCI DSS). The PCI DSS includes but it not limited to, building and maintaining a secure

network, protecting cardholder data, maintaining a vulnerability management program,

implementing strong access control measures, regularly monitoring and testing networks, and

maintaining information security policy. Visa and Mastercard also recommend that merchants

use a Qualified Integrator & Reseller (QIR) listed on the PCI SSC website to implement a PCI

DSS compliant payment application. Any merchant that has suffered a data breach that resulted

in an account data compromise, such as Debtors, may be - - and in this case have been - -

escalated to a higher validation level. Point-to-point encryption and EMV chip-enabled

terminals are a higher validation level. As evidenced by Visa’s letter attached to my Prior
Declaration as Exhibit H, Visa concluded that to come into compliance, Debtors would have to

provide higher validation by, among other things, implementing point-to-point encryption or

deploying EMV-chip enabled terminals to all of Debtors’ locations.


        5.         Because Visa required either point to point encryption or EMV chip-enabled

terminals, Debtors were required to do so to become compliant. In the same letter, Visa

indicated that it would continue to impose fines on an escalated basis for non-compliance if

Debtors did not implement point-to-point encryption or deploy EMV-chip enabled terminals to
all of Debtors’ locations.


SMRH:488393360.4                                   -2-
        6.         On October 25, 2018, Mastercard prepared a preliminary and conditional

financial estimate of Operational Reimbursement (“OR”) - - which is compromised card

replacement - - and Fraud Recovery (“FR”). A copy of Mastercard’s Letter in this regard is

attached hereto as Exhibit J. As reflected in the letter, Mastercard is still investigating the Data

Breach and has not completed the investigation. Mastercard did not include an estimate for FR.

Mastercard included an estimate for OR in the amount of $435,208.53. Mastercard highlighted

that these are preliminary, conditional estimates only, and also do not address other potential

fees, assessments or the like that may relate to or arise in connection with Debtors’ Data Breach.

Of course, this does not include Visa, Discover, American Express, and Debtors’ other credit

card companies. Based on the amount of Mastercard compromised cards as compared to the

total amount of compromised cards, Mastercard accounts for less than 20% of the total amount

of compromised cards resulting from the Data Breach. Thus, not only will the ultimate, overall

liability assessed by Mastercard likely well exceed $435,208.53, but there likely will be

significant assessments from the other credit card companies as well, as reflected in my Prior

Declaration.


        7.         Mastercard is only the first credit card company to provide an OR estimate or any

estimate at all. While not a certainty, and being an estimate only, based on my experience, I

expect that Mastercard and the other credit card companies will provide final assessment
amounts for OR, FR, PCI DSS non-compliance, and other potential fees, assessments or the like

by the end of this year.


        8.         I understand that Debtors assert that Trustwave deemed Debtors to be “PCI-

compliant” on June 6, 2018. The Trustwave report does not establish Debtors’ compliance.

Trustwave performs network scans to assess compliance for regular merchants, i.e., not “Level

1” merchants like Debtors who have suffered a data breach. While Debtors may have completed

the standard requirements under PCI DSS for regular merchants (ROC, AOC, and Network



SMRH:488393360.4                                  -3-
Scan), additional compliance steps are required of a Level 1 merchant that suffers a data breach.

In this case, Visa unequivocally required Debtors to implement point to point encryption or

deploy EMV chip-enabled terminals. The credit card companies, not Trustwave, have the

ultimate say on becoming PCI DSS compliant.


        9.         With respect to the July 6, 2018 letter to me from Sean Hoar (Exhibit D to the

Hoar Declaration), which he refers to as the “PCI DSS Compliant Letter”, such letter does not

demonstrate compliance. First, it does not (because it cannot) show that Debtors implemented

point to point encryption or deployed EMV chip-enabled terminals. Second, the letter provides

no evidence that Debtors actually took the steps set forth in the letter. Third, Mr. Hoar is not a

QSA.


        10.        Next Mr. Hoar challenges that chargeback liability could be well in excess of

$600,000 because there has been no reported fraud. As I discussed in paragraph 4 of my Prior

Declaration, while chargebacks can result from fraud, they also result from the consumer not

receiving goods or services supposedly sold or provided, or from goods being defective. In

paragraph 23 of my Prior Declaration, I noted that the estimate of more than $600,000 is based

on Priority’s experience with Debtors. Finally, there has been reported fraud. For example, on

October 15, 2018, Priority received MC Global Merchant Audit Program (“GMAP”) notification
for Falls MID 3899000002596300. GMAP is a compliance program that identifies merchants

that meet or exceed an established level of fraud in any one month based on program criteria

using a rolling period of six month fraud data. The monthly trigger is 5 or more fraud

transactions totaling $5,000 or more, with a fraud to sales total ratio of 8% or higher.


        11.        With respect to paragraph 22 of my Prior Declaration, there is one small

discrepancy regarding our original understanding of the breakdown of the $2,467,334.97 pre-

petition deposits to the Reserve. Pre-petition deposits currently in the Reserve that were
deposited thereto prior to the 90 days preceding the bankruptcy filing were $1,994,330.18 (not


SMRH:488393360.4                                   -4-
$2 million), and pre-petition deposits currently in the Reserve that were deposited thereto during

the 90 days preceding the bankruptcy filing were $473,004.79 (not $467,334.97), a $5,669.82

difference. The total pre-petition deposits and the total post-petition deposits are accurately

reflected in my Prior Declaration. Also, the last pre-petition deposit was made August 4, 2018.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

        Executed November 13, 2018, at Hicksville, New York.


                                                      __________________________________
                                                                  Andre A. Brown




SMRH:488393360.4                                -5-
